Citation Nr: 0704250	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  00-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a laceration of the left knee 
with skin graft.

2.  Entitlement to an effective date prior to September 30, 
1991, for the grant of service connection for degenerative 
disc disease of L4-L5 and L5-S1 with right lumbar 
radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to July 
1988.

In a July 1992 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for the residuals of a laceration to the left knee with skin 
graft, and assigned a non-compensable rating for the 
disorder.  The veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board of 
Veterans' Appeals (Board) in July 1997, at which time the 
Board decided issues that are no longer in appellate status 
and remanded the issue of the rating assigned for the 
residuals of the left knee laceration to the RO for 
additional development.  In a May 1999 rating decision, the 
RO increased the rating for the residuals of the left knee 
laceration from zero to 10 percent.  Although the notice 
informing the veteran of that decision indicated that the 
assignment of the 10 percent rating constituted a full grant 
of the benefit sought on appeal, the veteran is presumed to 
be seeking the maximum rating available for the left knee 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) ("on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded").  Although the veteran received a 10 
percent rating under Diagnostic Code 7804, which is the 
maximum evaluation assignable under that code, Diagnostic 
Code 7805, under which his service-connected laceration of 
the left knee had previously been rated, could conceivably 
result in a higher evaluation.

Furthermore, following the May 26, 1999, notice, the veteran 
filed a Notice of Disagreement received May 22, 2000.  In 
that letter, he stated, "I am sending you this Notice of 
Disagreement concerning the decision for full grant of 
benefits dated May 26, 1999."  In addition, the veteran has 
continued to assert that he is entitled to a rating in excess 
of 10 percent for the residuals of the left knee laceration.  
For these reasons the Board finds that the issue of the 
rating assigned for the residuals of the left knee laceration 
remains in controversy, and is currently before the Board. 
See Rivers v. Gober, 10 Vet. App. 469 (1997) (holding the 
Board must construe appellant's arguments liberally to 
determine whether an issue is raised on appeal); see also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must 
liberally construe all submissions).

In the May 1999 rating decision the RO also granted service 
connection for degenerative disc disease of L4-L5 and L5-S1 
with right lumbar radiculopathy, and assigned a 40 percent 
rating for the disability, effective September 30, 1991.  
With the grant of service connection for the additional 
disability and assignment of the 40 percent rating, the RO 
increased the combined rating for the veteran's multiple 
service-connected disabilities from 30 to 60 percent 
effective September 30, 1991.  The veteran perfected an 
appeal of the effective date assigned for the grant of 
service connection for the low back disability, and the 
computation of his combined rating effective September 30, 
1991.

The Board notes that in a September 2000 rating decision the 
RO granted service connection for additional scars resulting 
from the trauma that the veteran experienced in service as 
the result of a motorcycle accident, with an effective date 
of February 4, 1999.  In a September 2001 statement, the 
veteran expressed disagreement with the effective date 
assigned for the grants of service connection for the 
additional scars.  The RO provided him a statement of the 
case on that issue in December 2002, but the veteran did not 
submit a substantive appeal following the issuance of the 
statement of the case.  For that reason the Board finds that 
the issue of the effective date assigned for the grants of 
service connection for the additional scars is not within the 
Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2006).

In an October 2002 rating decision the RO denied entitlement 
to service connection for scars on the right and left 
buttocks.  The veteran submitted a Notice of Disagreement 
with that decision in September 2003.  The RO did not provide 
the veteran a statement of the case on that issue, but 
informed him that service connection for scars on both 
buttocks could not be granted because service connection had 
already been established for the scars for which he had 
claimed service connection.  The RO explained that he had 
claimed entitlement to service connection for scars on the 
bilateral buttocks, whereas the RO had granted service 
connection for scars on the bilateral hips in September 2000.  
Because service connection has been established for the 
disabilities for which the veteran was seeking service 
connection, the Board finds that this issue is moot.  See 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (the Board does 
not have jurisdiction to review a case if no benefit would 
accrue to the claimant).

In June 2004, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for the residuals of a laceration of the 
left knee with skin graft is addressed in the remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
degenerative disc disease of L4-L5 and L5-S1 with right 
lumbar radiculopathy has been obtained by the RO and the duty 
to notify has been satisfied.

2.  A claim of entitlement to service connection for 
degenerative disc disease of L4-L5 and L5-S1 with right 
lumbar radiculopathy, either formal or informal, was not 
received prior to September 30, 1991. 


CONCLUSION OF LAW

An effective date prior to September 30, 1991, for the grant 
of service connection for degenerative disc disease of L4-L5 
and L5-S1 with right lumbar radiculopathy is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an effective date prior 
to September 30, 1991, for the award of service connection 
for degenerative disc disease of L4-L5 and L5-S1 with right 
lumbar radiculopathy, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  In a May 2006 letter, 
the RO provided additional explanation of the degree of 
disability, and effective date of the disability.  See 
Dingess/Hartman, 19 Vet. App. 473.  The claim was last 
readjudicated in the March 2006 supplemental statement of the 
case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993). 

The issue under appeal is entitlement to an effective date 
prior to September 30, 1991, for the award of service 
connection for degenerative disc disease of L4-L5 and L5-S1 
with right lumbar radiculopathy.  As will be shown below, 
entitlement to an earlier effective date is dependent on 
finding of when the claim was filed or entitlement to the 
disability arose, whichever is later.  The evidence to be 
considered in making that determination is limited to 
documents received by VA prior to that date.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that might be relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal.  See 38 U.S.C.A. 
§ 5103A West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2006).

Legal Criteria

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

Analysis

The veteran was discharged from active duty in July 1988.  
The veteran filed a claim in August 1988 for service 
connection for traumatic spondylolisthesis, C-2; right talar 
neck fracture; and multiple pelvic fractures all due to a 
motorcycle accident that occurred during service.  Service 
connection for those conditions was established by a December 
1988 rating decision, and a subsequent decision assigned an 
effective date of July 26, 1988.  

On September 30, 1991, the RO received a VA Form 21-4138, 
statement in support of claim, in which the veteran filed a 
claim for service connection for a low back disorder, 
manifested by sharp pains.  

In a May 1999 rating decision, the RO granted service 
connection for a low back disorder, described as degenerative 
disc disease of L4-L5 and L5-S1, with evidence of right 
lumbar radiculaopathy, effective September 30, 1991.  Several 
weeks later in May 1999, the RO received the veteran's notice 
of disagreement with the effective date assigned for service 
connection for the low back disorder.  The RO issued a 
statement of the case in June 2000, and the veteran filed a 
timely substantive appeal in September 2000.  

The veteran contends that the effective date for service 
connection should be granted for the disability to July 26, 
1988, the day after he was discharged from service, because 
he had filed a claim with VA within one year of that date.  

In response to the veteran's contentions, the Board must 
point out that his first claim for a low back disorder was 
received by the RO on September 30, 1991.  The Board notes 
that, although the veteran cites to the August 1988 
application for benefits as his original claim for a low back 
disorder, he did not include this disorder on the 
application.  As noted, he did claim service connection 
benefits for traumatic spondylolisthesis, C2; right talar 
neck fracture; and multiple pelvic fractures on the August 
1988 application form.  In December 1988, the RO granted 
service connection for these disorders.

In summary, nowhere did the veteran indicate an intent to 
file a claim for service connection for a low back disorder 
in the August 1988 VA application for benefits, or in any 
medical record or correspondence dated before September 30, 
1991.  While the disability claimed may have arisen in or 
prior to September 30, 1991, he did not claim the disorder 
until that date.  As the law states, the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, the 
later of the two dates is the date of claim, September 30, 
1991.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that, because the 
evidence supports entitlement to service connection for a low 
back disorder as a result of the a motorcycle accident that 
occurred during service, he should be compensated for the 
period of time since July 26, 1988, the day after he was 
discharged from service. 

However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

Thus, pursuant to 38 C.F.R. § 3.400(b)(2)(i), the effective 
date for the grant of service connection for a low back 
disorder in this case could not legally be earlier than 
September 30, 1991.  


ORDER

An effective date earlier than September 30, 1991, for the 
grant of service connection for degenerative disc disease of 
L4-L5 and L5-S1 with right lumbar radiculopathy is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
with respect to the issue of entitlement to an initial 
disability rating in excess of 10 percent for the residuals 
of a laceration of the left knee with skin graft.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

In the October 2006 written brief presentation, the veteran's 
representative referred to a statement written by the veteran 
that was new and material regarding the claim for an initial 
rating in excess of 10 percent for the residuals of a 
laceration of the left knee with skin graft.  The evidence 
referred to by the representative, however, is not of record.  
The Board notes that representative provided an e-mail link 
to the veteran's October 2006 statement in the written brief 
presentation, but did not provide a paper copy of the 
veteran's statement.

Furthermore, the veteran's representative maintained that the 
July 2004 VA examination regarding the veteran's left knee 
scar was inadequate for rating purposes.  The representative 
contended that the VA examiner as well as the veteran were 
confused during the examination, and the left knee scar on 
appeal was not properly examined.  In addition, the veteran 
(apparently in the October 2006 statement mentioned above, 
which is not of record) and the representative appear to 
contend that the left knee scar has worsened, and is not 
accurately reflected by the July 2004 VA examination report.  

In November 2006, the Board attempted to obtain a copy of the 
veteran's October 2006 e-mail, which was referenced by the 
veteran's representative in the October 2006 informal hearing 
brief, from the veteran's representative.

In January 2007, the representative did not submit a copy of 
the October 2006 e-mail from the veteran, but did provide a 
copy of a January 2007 e-mail from the veteran to the 
representative.  In the January 2007 e-mail, the veteran 
explained that he was under the impression that he had up to 
a year to submit additional evidence.  The veteran added that 
he was very confused and angry with his prior medical 
examinations and that his left leg scar was causing him pain 
and difficulty moving, and that the doctors were ignoring it.  
Furthermore, he believed that VA had not considered the eight 
inch by four inch scar on his left shin in addition to his 
left knee scar.

In light of the veteran's contentions regarding the 
inadequacy of the July 2004 VA examination report and the 
continued worsening of his residuals of a laceration of the 
left knee with a skin graft, the Board finds that a current 
examination is necessary before addressing the veteran's 
claim on appeal.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].  In order to ensure that the information 
on which his left knee laceration will be evaluated is 
current and contains sufficient information to evaluate the 
disability under the new rating criteria, he should be 
provided an additional examination.

Also, relevant medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, this issue is remanded to the RO for the 
following:

1.  Ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include a 
request for a copy of the veteran's 
October 2006 e-mail statement, which was 
mentioned in the October 2006 written 
brief presentation.  The veteran or his 
representative should notify the RO if 
the October 2006 e-mail is no longer 
available.  The notice should advise that 
an effective date will be assigned if an 
increased rating is assigned for the 
claim, as well as the information and 
evidence necessary to substantiate such 
claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
residuals of a laceration of the left 
knee with skin graft since the Board's 
previous June 2004 remand.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  The RO should provide the veteran a 
VA medical examination in order to 
document the nature and severity of the 
residuals of the laceration to the left 
knee with skin graft.  The claims file 
must be sent to the examiner for review.  
The examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should document the extent 
and severity of any residual left knee 
scarring, including the size, location, 
and any abnormal skin growth, including 
the veteran's described eight by four 
inch scar of the left shin.  The examiner 
should also provide an opinion on whether 
the scarring is superficial (not 
associated with underlying soft tissue 
damage) or a deep scar (associated with 
underlying soft tissue damage).  The 
examiner should provide a measurement of 
the total area in inches covered by the 
scarring, and state whether the scar is 
unstable and/or painful.  

In examining the knee the examiner should 
document any limitation of motion that is 
due to the laceration injury, including 
any specific limitation of motion due to 
pain, expressed in terms of full 
extension being zero degrees, as well as 
any functional loss pertaining to the 
left knee.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


